            Case 1:21-cr-00334-TJK Document 24 Filed 09/13/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    )
                                            )
                      v.                    )              Cr. No. 21-334 (TJK)
                                            )
DALE JEREMIAH SHALVEY,                      )
                                            )
            Defendant.                      )
____________________________________

                           MOTION TO WITHDRAW AS COUNSEL

       Undersigned counsel, Dani Jahn, Assistant Federal Public Defender, respectfully moves

this Honorable Court for an Order granting her request to withdraw as counsel in this case. On

March 10, 2021, undersigned counsel filed a Notice of Appearance after it had previously been

determined that Mr. Shalvey qualified for appointed counsel. See ECF #5. On September 10,

2021, three notices were filed indicating that Mr. Shalvey had retained counsel. See ECF #21,

22, & 23.

       WHEREFORE, it is respectfully requested that Dani Jahn, Assistant Federal Public

Defender, be permitted to withdraw as counsel now that Mr. Shalvey has retained counsel.



                                                   Respectfully submitted,

                                                   A.J. KRAMER
                                                   FEDERAL PUBLIC DEFENDER

                                                   ______/s/____________________
                                                   Dani Jahn
                                                   Assistant Federal Public Defender
                                                   625 Indiana Avenue, N.W., Suite 550
                                                   Washington, D.C. 20004
                                                   (202) 208-7500
